Citation Nr: 1823333	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  04-36 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for a gastrointestinal disability, rated as irritable bowel syndrome (IBS).

3.  Entitlement to an increased rating for hemorrhoids, evaluated as noncompensably disabling prior to May 5, 2017 and as 20 percent disabling thereafter.

4.  Entitlement to an increased rating in excess of 10 percent for right foot bunion, status-post bunionectomy.

5.  Entitlement to an increased rating in excess of 10 percent for left foot bunion, status-post bunionectomy.

6.  Entitlement to an increased rating in excess of 10 percent for tinea cruris and tinea pedis.

7.  Entitlement to an increased rating in excess of 20 percent for bony prominence of the right side of the pelvis with right leg stiffness and pain (right pelvis disability).

8.  Entitlement to an increased (compensable) rating for residuals of a fracture of the right (minor) ring finger.

9.  Entitlement to initial increased ratings for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from May 4, 2005 and 70 percent disabling from July 5, 2011. 

10.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), prior to July 5, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to November 1991, including service in the Persian Gulf. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a hearing before another Veterans Law Judge (VLJ) in June 2009.  He also testified before the undersigned in March 2016.  The hearing transcripts are of record.  The VLJ who conducted the June 2009 hearing held testimony on most, but not all, of the issues on appeal.  The VLJ who conducted the June 2009 hearing has since retired from the Board's employment, so the undersigned is now the only VLJ remaining at the Board before whom the Veteran has presented testimony concerning all claims on appeal.  Thus, the appeal is now solely before the undersigned VLJ.  See BVA Directive 8430, 5(c)(a)(2).

Regarding the claim for an initial increased ratings for PTSD, by an October 2011 rating action, the RO granted service connection for this disability; initial 10 and 30 percent disability ratings were assigned, effective May 4, 2005 and July 5, 2011, the date VA received the Veteran's initial claim for compensation and VA examination reflecting an increase in severity of this disability, respectively.  By a February 2014 rating action, the RO assigned an initial 70 percent rating to the service-connected PTSD, effective February 5, 2014-the date of a VA examination reflecting an increase in severity of this disability.  In a December 2017 rating decision, the RO assigned a 30 percent rating for PTSD, effective May 4, 2005 and a 70 percent rating, effective July 5, 2011.  Because the increase in the evaluations of the service-connected PTSD does not represent the maximum ratings available, the initial evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the initial evaluation issues on appeal as reflected on the title page.  See, too, Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In a March 2012 decision, the Board remanded the service connection issues, increased ratings for IBS and PTSD, and entitlement to TDIU for additional development.  In that decision, the Board also granted a 20 percent rating prior to August 17, 2005, for the right pelvis disability, but denied a rating in excess thereof.  The Board also denied increased ratings for the service-connected skin disability, bunions, hemorrhoids, and residuals of a fracture of the right ring finger.  The Veteran appealed the denial of a rating greater than 20 percent for the right pelvis disability and increased ratings for the skin disability, bunions, hemorrhoids, and residuals of a fracture of the right ring finger to the United States Court of Appeals for Veterans Claims (Court).  In a November 2012 Order, the Court granted the parties' Joint Motion for Partial Remand (JMPR) and vacated the Board's March 2012 decision with respect to its denials of a rating greater than 20 percent for the right pelvis disability and increased ratings for the skin disability, bunions, hemorrhoids, and residuals of a fracture of the right ring finger, and remanded these matters back to the Board for additional development consistent with the JMPR.

With regard to the issue of entitlement to a disability manifested by joint pain, the Board notes that the Veteran has been awarded service connection for a right finger, bilateral feet, right pelvis and degenerative arthritis of the left and right shoulders (see December 2017 rating decision).  In addition, the RO has separately denied, and the Veteran did not appeal, a claim for service connection for a low back disability.  Furthermore, the Veteran was diagnosed with left and right knee disabilities during an April 2017 VA examination.  Thus, the Board has recharacterized the claim as entitlement to service connection for a bilateral knee disability, as reflected on the title page.

In March 2013, March 2015 and more recently, in February 2017, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for a Bilateral Knee Disability

The Veteran was afforded a VA examination in April 2017.  The examiner opined that his diagnosed left knee osteoarthritis was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that as there is no evidence in the service treatment records of left knee complaints and he was not seen with knee complaints until 2014, 13 years after his discharge, the Veteran's currently diagnosed left knee disability is not related to service.  However, the Board's inquiry does not end there.  Service connection is possible for diseases first identified after service.  38 C.F.R. § 3.303 (d) (2017).  The April 2017 examiner did not provide an opinion as to whether the left knee disability identified after service is related to a disease or injury in service or to the Veteran's reports of continuous symptoms since service.  In fact, the examiner did not adequately address the Veteran's lay statements of continuity.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service). 

With regard to the right knee, the examiner concluded that the Veteran's complaints and examination was consistent with patellofemoral syndrome (PFP) of the right knee, which is a frequently encountered overuse disorder that involves the patellofemoral region and often presents as anterior knee pain.  He noted further that (PFP) can be defined as anterior knee pain involving the patella and retinaculum that excludes other intraarticular and peripatellar pathology, and although clinicians frequently make the diagnosis of PFP, no consensus exists about its etiology or the factors most responsible for causing pain.  Overuse, malalignment, and trauma are commonly cited causative factors, with overuse (i.e, training overload) being the most common.  Furthermore, the examiner noted that the Veteran reports his knee pain started with running with boots (overuse) and hip/leg pain due to exostosis of the medial aspect of lesser trochanter of left femur on this examination(malalignment).  The examiner opined that PFP of the right knee is not an undiagnosed illness and not part of a chronic multisymptom illness of unknown etiology.  However, the Board notes that the Veteran also contends that his left knee problems started during active military service as a result of running in combat boots.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  The April 2017 examiner did not specifically give an opinion as to whether the diagnosed PFP of the right knee is etiologically related to the Veteran's active military service.  As such, the Board finds that the opinion is incomplete and therefore, inadequate for evaluation purposes.

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current right and left knee disabilities is necessary.  
See 38 C.F.R. § 4.2 (2017).

Increased Rating Claims

Pursuant to 38 C.F.R. § 20.1304 (c) (2017), any pertinent evidence submitted to the Board by the AOJ after the certification of appeal must be referred to the AOJ for review, unless such procedural right is waived by the Veteran or his or her representative, or unless the Board determines that the benefits to which the evidence relates may be fully allowed on appeal without such referral.  
See also 38 C.F.R. §§ 19.31, 19.37; 38 U.S.C. § 7105 (d) (2012).

On January 6, 2015, the RO certified the Veteran's appeal to the Board.  In February 2017, the Board remanded the case for further development by the originating agency.  Subsequently, VA treatment records dated from September 2015 to June 2017 were added to the claims file and the Veteran underwent VA examinations of his shoulders, knees, hemorrhoids, gastrointestinal disability, feet, hands, fingers and psychiatric disability in April 2017 and May 2017.  

In September 2017, the RO issued its most recent Supplemental Statement of Case (SSOC), denying the Veteran's claims for an increased rating for service-connected IBS; hemorrhoids; right foot bunion, status-post bunionectomy; left foot bunion, status-post bunionectomy; tinea cruris and tinea pedis; right pelvis disability; residuals of a fracture of the right (minor) ring finger and PTSD.  Subsequently, VA treatment records dated through January 2018 were added to the claims file and the Veteran underwent VA gastrointestinal disability, hemorrhoids and skin examinations in March 2018.  Although the RO granted service connection for degenerative arthritis of the right and left shoulders and increased ratings for hemorrhoids and PTSD, in December 2017 and February 2018 rating decisions, the RO did not issue an SSOC after receiving additional treatment records, including records dated after the September 2017 SSOC, or following the March 2018 VA examinations.  As such, the Board finds that a remand is required for further AOJ action.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (c).  

TDIU, Prior to July 5, 2011

Initially, the Board notes that, because the outcome of the claims for increased ratings noted above, and the claim for service connection for a bilateral knee disability may have a bearing on the issue of entitlement to TDIU prior to July 5, 2011, any Board action on the TDIU matter at this time would be premature.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This also avoids piecemeal adjudication of claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Thus, this issue must also be remanded.

The Board also notes that in a December 2017 rating decision, the RO granted entitlement to TDIU, as of July 5, 2011, based on the results of July 2011 and May 2017 VA examination reports.  However, the Veteran contends that he has been unemployable since 1999, as a result of his service-connected disabilities, and the record reflects that he met the schedular criteria for TDIU as of May 4, 2005.  There is also evidence of unemployability prior to the date the Veteran met the schedular percentage threshold for a TDIU.  Specifically, a February 2001 VA physician concluded that the Veteran had chronic leg pain that was aggravated by walking for a period of time and, as a result, he was unable to maintain gainful employment.  See February 2001 VA treatment report.  The February 2001 VA physician echoed a similar conclusion in a May 2001 report.  See VA physician's May 2001 report.  Accordingly, the case must be remanded for referral to the Director, Compensation and Pension Service, for a consideration of whether a TDIU was warranted on an extraschedular basis prior to July 5, 2011.  See 38 C.F.R. § 4.16 (b).  In addition, the Board finds that a retroactive medical opinion as to the Veteran's employability during the rating period would be helpful.  See Chotta v. Peake, 22 Vet. App. 80 (2008).

The appellant is hereby notified that it is his responsibility to report for any examination and cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated treatment records should be obtained and associated with the claims file/e-folder.

2.  Review all evidence received since the most recent SSOC issued in September 2017, including but not limited to the March 2018 VA examinations, as well as VA treatment records dated through January 2018.

3.  Following completion of the above, afford the Veteran an appropriate VA examination to determine the nature and etiology of any currently diagnosed right and left knee disability, including osteoarthritis of the left knee and PFP of the right knee.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that a current right or left knee disability originated while the Veteran was serving on active duty or is otherwise related to a disease or injury in service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  Then, forward the entire claims file to the appropriate VA examiner to provide a retroactive medical statement.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should describe the Veteran's functional impairment caused by his service-connected disabilities during the period prior to July 5, 2011.  In particular, the examiner should elaborate on how symptoms related to such disabilities affect his capacity to perform both physical and sedentary work.

5.  Thereafter, submit the Veteran's claim to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU due to his service-connected disabilities, i.e., an opinion as to whether his service-connected disabilities precluded him from securing and following gainful employment prior to May 4, 2005.

6.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's service connection and increased rating claims and his claim for TDIU, prior to July 5, 2011, based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

